United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3957
                                    ___________

United States of America,             *
                                      *
           Appellee,                  * Appeal from the United States
                                      * District Court for the
      v.                              * District of Minnesota.
                                      *
James Daniel Dechon Ellis, also known * [UNPUBLISHED]
as J.D.,                              *
                                      *
           Appellant.                 *
                                 ___________

                          Submitted: May 20, 2002
                              Filed: June 7, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      James Ellis pleaded guilty to bank fraud, in violation of 18 U.S.C. §§ 1344 and
2. The district court,1 after denying Ellis a 2-level acceptance-of-responsibility
reduction, sentenced him to 38 months imprisonment and 5 years supervised release.
On appeal, Ellis argues that the district court erred in denying him the acceptance-of-
responsibility reduction.



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
       The district court did not clearly err in denying the reduction. See United
States v. Perez, 270 F.3d 737, 739 (8th Cir. 2001) (standard of review), cert. denied,
122 S. Ct. 1336 (2002). The evidence at sentencing showed that after his arrest Ellis
absconded from a halfway house, attempted to break into his former girlfriend’s
residence, made threatening phone calls to her from jail, and received an obstruction-
of-justice enhancement. See U.S.S.G. § 3E1.1, comment. (n.4); United States v.
Martinez, 234 F.3d 1047, 1048 (8th Cir. 2000) (per curiam); United States v. Ngo,
132 F.3d 1231, 1233 (8th Cir. 1997).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-